          Case 1:19-cr-10255-WGY Document 30 Filed 02/24/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                       )
                                               )
                                               )                Case Number: 1:19-CR-10255-WGY
                                               )
v.                                             )
                                               )
                                               )
                                               )
CARLOS CONCEPCION-GUILLAM                      )
                                               )


                       MOTION TO SUPRESS/ MOTION TO DISMISS

       NOW COMES the Defendant, Mr. Carlos Concepcion-Guillam in the above-captioned

matter and respectfully request that this Honorable Court grant the defendant’s motion to

suppress pursuant to Federal Rule of Criminal Procedure 12(b)(3)(C) and Local Rule 7.1. Mr.

Concepcion-Guillam moves this Honorable Court to suppress the following evidence:

       1. All tangible evidence seized by law enforcement officers or others in connection with the

detention and arrest of the Defendant in this case.

       2. All written and oral statements made by the Defendant to any law enforcement officers or

others in connection with this case.

       3. Testimony of law enforcement officers or others concerning any actions of the Defendant

while under detention or arrest in connection with this case.

       4. Testimony of law enforcement officers or others concerning the tangible evidence or

statements to which reference was made above.




                                                      1
         Case 1:19-cr-10255-WGY Document 30 Filed 02/24/20 Page 2 of 2




Wherefore, the Defendant, Mr. Carlos Concepcion-Guillam hereby pays that his Motion to

Suppress/ Motion to Dismiss be allowed and in support of this motion he hereby attaches the

memorandum of facts and law in support of this motion.




Respectfully submitted,
The Defendant,
Carlos Concepcion-Guillam
By his attorney,


/s/ Danilo Avalon
Danilo Avalon, BBO # 632152
Avalon Law Offices, P.C.
612 Columbia Road
Dorchester, MA 02125
Phone: (617) 436 – 3300
avalon@avalonlawfirm.com




                                               2
